DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on September 07th, 2021 has been acknowledged.  By this amendment, claims 1 and 7 have been amended, claims 15-20 have been cancelled, and claims 21-26 have been newly added.  Accordingly, claims 1-14 and 21-26 are pending in the present application in which claims 1 and 21 are in independent form.  Applicant’s amendment to the title has been accepted.  Applicant’s amendment to claim 1 has obviated the claim objection and Applicant’s amendment to claim 7 has obviated the 112(b) rejection indicated in the previous office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peri et al. (U.S. Pub. 2016/0141294) in view of Stassen et al. (U.S. Pub. 2017/0198393), both of record.
In re claim 1, Peri discloses a three-dimensional memory device comprising: a vertically alternating stack of insulating layers 32 (see paragraph [0042] and fig. 7) and 

    PNG
    media_image1.png
    719
    932
    media_image1.png
    Greyscale

Peri is silent to wherein each of the insulating layers comprises a metal-organic framework (MOF) material portion.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stassen into the three-dimensional memory device of Peri in order to enable each of the insulating layers comprises a metal-organic framework (MOF) material portion in the three-dimensional memory device of Peri to be realized because MOF materials have received great interest in the field of low-k materials in semiconductor industry due to their tunable pore sizes and the ease of functionalization of the internal surfaces.  Thus, it is respectfully submitted that one of ordinary skill in the art would be motivated to interchange the insulating materials such as silicon oxide, silicon nitride, silicon oxynitride, dielectric metal oxide (aluminum oxide or hafnium oxide), dielectric metal oxynitrides, and organic insulating materials in the three-dimensional memory device of Peri with the metal-organic framework (MOF) material as taught by Stassen since the MOF material is of a low-k material and having tunable pore sizes and the ease of functionalization of the internal surfaces thus would be 
In re claim 2, as applied to claim 1 above, Peri in combination with Stassen discloses wherein each of the electrically conductive layers 46 comprises: cylindrical openings having sidewalls that contact cylindrical outer sidewalls of a respective backside blocking dielectric layer 501; a top surface adjoined to upper peripheries of the cylindrical openings and contacting a bottom surface of an upper horizontally-extending portion of the respective backside blocking dielectric layer 501; and a bottom surface adjoined to lower peripheries of the cylindrical openings and contacting a top surface of a lower horizontally-extending portion of the respective backside blocking dielectric layer 501 (see paragraphs [0065], [0097] and figs. 2G, 2H, and 7 of Peri).
In re claim 3, as applied to claim 1 above, Peri in combination with Stassen discloses wherein each of the MOF material portions 32 (note that, Peri would include the MOF portions when interchanged with the technique as taught by Stassen) located between a vertically-neighboring pair of electrically conductive layers of the electrically conductive layers 46 contacts a respective set of two backside blocking dielectric layers 501 that are vertically spaced apart from each other (see paragraphs [0065], [0097] and figs. 2G, 2H, and 7 of Peri).
In re claim 4, as applied to claim 1 above, Peri in combination with Stassen discloses wherein each of the MOF material portions 32 (note that, Peri would include the MOF portions when interchanged with the technique as taught by Stassen) that is located between a vertically-neighboring pair of electrically conductive layers 46 
In re claim 5, as applied to claim 1 above, Peri in combination with Stassen discloses wherein each of the memory films comprises a tunneling dielectric layer 506 contacting a respective one of the vertical semiconductor channels 602 and a plurality of memory elements 504 located at levels of the electrically conductive layers 46 (see paragraphs [0065]-[0066] and figs. 2E, 2F, and 7 of Peri).
In re claim 6, as applied to claim 5 above, Peri in combination with Stassen discloses wherein the plurality of memory elements comprise portions of a charge storage layer 504 that are located at levels of the electrically conductive layers 46 (see paragraph [0060] and figs. 2E, 2F, and 7 of Peri).
In re claim 7, as applied to claim 6 above, Peri in combination with Stassen discloses wherein the charge storage layer 504 is laterally spaced from the MOF material portions 32 by a blocking dielectric layer 501 that continuously extends through a plurality of the insulating layers within the vertically alternating stack 32/46 and through a plurality of the electrically conductive layers within the vertically alternating stack (see paragraphs [0065]-[0066] and figs. 2E, 2F, and 7 of Peri).
In re claim 8, as applied to claim 5 above, Peri in combination with Stassen discloses wherein the plurality of memory elements 50 comprise a vertical stack of discrete memory elements that do not contact one another and are in contact with a respective set of two MOF material portions of the MOF material portions 32 (see paragraph [0066] and figs. 2E, 2F, and 7 of Peri).  Notes that, the claims are given the 
In re claim 9, as applied to claim 5 above, Peri in combination with Stassen discloses wherein the plurality of memory elements 50 comprise a vertical stack of discrete memory elements that do not contact one another and are spaced from the MOF material portions 32 at least by a respective blocking dielectric layer 501 (see paragraph [0066] and figs. 2E, 2F, and 7 of Peri).
In re claim 10, as applied to claim 5 above, Peri in combination with Stassen discloses wherein the tunneling dielectric layer 506 is laterally spaced from the MOF material portions 32 by a combination of a respective charge storage layer 504 and a respective blocking dielectric layer 501 (see paragraphs [0065]-[0066] and figs. 2E, 2F, and 7 of Peri).
In re claim 11, as applied to claim 5 above, Peri in combination with Stassen discloses wherein the tunneling dielectric layer 506 is in contact with a plurality of the MOF material portions (see paragraphs [0075]-[0077] and fig. 2E, 2F, and 5A of Peri, note that, insulating portions 71 is in contact with the tunneling dielectric layer 506).
In re claim 12, as applied to claim 1 above, Peri in combination with Stassen discloses wherein each MOF material portion located between a vertically-neighboring pair of electrically conductive layers 46 is free of any cavity therein (see paragraphs [0077], [0097] and fig. 7 of Peri).

In re claim 26, as applied to claim 1 above, Peri in combination with Stassen discloses wherein each horizontal interface between a vertically-neighboring pair of an insulating layer of the insulating layers 32 and an electrically conductive layer of the electrically conductive layers 46 is planar (see paragraphs [0042], [0097] and fig. 7 of Peri).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peri et al. (U.S. Pub. 2016/0141294) in view of Stassen et al. (U.S. Pub. 2017/0198393), as applied to claim 1 above, and further in view of Zhang et al. (U.S. Pub. 2018/0097009), all of record.
In re claim 13, as applied to claim 1 above, Peri is silent to wherein each MOF material portion located between a vertically-neighboring pair of electrically conductive layers surrounds at least one encapsulated cavity that is free of any solid material therein.
However, Zhang discloses in a same field of endeavor, a three-dimensional memory device including, inter-alia, wherein each MOF material portion 32 located between a vertically-neighboring pair of electrically conductive layers 46 surrounds at least one encapsulated cavity 343 (air-gap) that is free of any solid material therein (see paragraph [0208] and fig. 40).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
          Allowable Subject Matter
Claims 21-25 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 21 as a whole taken alone or in combination, in particular, prior art of record does not teach “each of the insulating 
Claims 22-25 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed September 07th, 2021 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant argues that the combination of Peri, Strassen, and Zhang do not teach or suggest any manufacturing method in which a conductive material layer is deposited over a metal-organic framework (MOF) film, which is necessary to provide a vertically alternating stack of discrete insulating layers and electrically conductive layers, in which each of the insulating layers comprises a MOF material portion.  Applicant further contends that there is no reasonable expectation of success of being able to form a vertically alternating stack of discrete layers if the insulating layers 32 of Peri are replaced with porous films 620 of Strassen because the overlying layer would fill the pores of the MOF film 620 of Strassen rather than from vertically alternating stack of separate layers.
However, it is respectfully submitted that Applicant’s above argument and contention are not persuasive because of the following reasons,
Applicant’s attention is respectfully directed to (paragraph [0042] and fig. 7) where Peri specifically discloses a vertically alternating stack of insulating layers 32 and electrically conductive layers 46 located over a top surface of a substrate 9 and memory 

    PNG
    media_image1.png
    719
    932
    media_image1.png
    Greyscale

Thus, Peri is only silent to wherein each of the insulating layers comprises a metal-organic framework (MOF) material portion.
Note that, Peri specifically discloses in paragraph [0045] that insulating materials that can be employed for the insulating layers 32 include, but are not limited to, silicon oxide (including doped or undoped silicate glass), silicon nitride, silicon oxynitride, organosilicate glass (OSG), spin-on dielectric materials, dielectric metal oxides that are commonly known as high dielectric constant (high-k) dielectric oxides (e.g., aluminum oxide, hafnium oxide, etc.) and silicates thereof, dielectric metal oxynitrides and silicates 
The secondary reference, Stassen particularly discloses a semiconductor device structure, including, inter-alia, wherein each of the insulating layers 620 formed on a semiconductor substrate 610 comprises a metal-organic framework (MOF) material portion (see paragraphs [0148]-[0149] and figs. 1, 2, 3, 4a, and 4b).  Specifically, Stassen acknowledged that the MOF materials are a class of hybrid organic-inorganic crystalline porous materials consisting of metal ions or a cluster of metal ions connected multi-topic organic linkers and MOF materials have received great interest in the field of low-k materials in semiconductor industry due to their tunable pore sizes and the ease of functionalization of the internal surfaces (see paragraph [0002]).  Thus, note that, Stassen recognized the same advantages of the MOF material applied in semiconductor devices to that of Applicant’s disclosure (see specification, paragraph [0125]).  Therefore, contrary to Applicant’s contention that there is no reasonable expectation of success of being able to form a vertically alternating stack of discrete layers if the insulating layers 32 of Peri are replaced with porous films 620 of Strassen because the overlying layer would fill the pores of the MOF film 620 of Strassen rather than from vertically alternating stack of separate layers.  It is respectfully submitted that since Stassen suggested that MOF materials are of interested in semiconductor industry due to their tunable pore sizes and ease of functionality of the internal surfaces, therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stassen into the three-dimensional memory device of Peri in order to substitute the insulating layers the three-dimensional memory device of Peri with the MOF materials of Stassen so that each of the insulating layers comprises a metal-organic framework (MOF) material portion in the three-dimensional memory device of Peri to be formed since the MOF materials have received great interest in the field of low-k materials in semiconductor industry due to their tunable pore sizes and the 
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alsmeier et al.		U.S. Patent 8,349,681	Jan. 8, 2013.
Zhou et al.		U.S. Patent 10,290,648	May 14, 2019.
Kim et al.			U.S. Patent 10,276,589	Apr. 30, 2019.
Sharangpani et al.	U.S. Pub. 2018/0033646	Feb. 1, 2018.
Liu et al.			U.S. Patent 9,698,153	Jul. 4, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892